 Case 2:18-cr-00178-DBH Document 19 Filed 12/13/18 Page 1 of 1                  PageID #: 51



               United States District Court
     ——————— District of Maine ———————


UNITED STATES OF AMERICA
                                                   ORDER OF TEMPORARY DETENTION
v.                                                  PENDING HEARING PURSUANT TO
                                                        BAIL REFORM ACT
SHOU CHAO LI,

                      Defendant

                                                   No. 2:18-cr-00178-DBH-1


       It is ORDERED that a detention hearing in this matter is continued to Tuesday, December

18, 2018, at 10:30 a.m. before John H. Rich III, United States Magistrate Judge, 156 Federal Street,

Portland, Maine. Pending this hearing, the defendant shall be held in custody by the United States

Marshal and produced for the hearing.



       Dated: December 13, 2018.

                                                      /s/ John H. Rich III
                                                      John H. Rich III
                                                      United States Magistrate Judge
